Name: Council Regulation (EC, ECSC, Euratom) No 2459/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  EU finance;  monetary relations;  monetary economics
 Date Published: nan

 17.11.1998 EN Official Journal of the European Communities L 307/3 COUNCIL REGULATION (EC, ECSC, EURATOM) No 2459/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas, having regard to Council Regulation (EC, ECSC, Euratom) No 2458/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities and the other Regulations applicable to them with regard to the establishment of remuneration, pensions and other financial entitlements in euros (1), Council Regulation (EEC, Euratom, ECSC) No 260/68 (2), should be amended, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC, Euratom, ECSC) No 260/68 the term Belgian francs shall be replaced by the term euros and amounts expressed in Belgian francs are replaced by their equivalent in euro units at the conversion rate laid down by the Council. The rules relating to the rounding of amounts laid down in Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (3), shall apply. Article 2 Article 8 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be replaced by the following: Article 8 Tax shall be collected by means of deduction at source. The amount shall be rounded down to one hundredth of a euro. Article 3 On 1 January 1999, pursuant to this Regulation, the Commission shall effect the conversion into euros of the amounts in Belgian francs in Council Regulation (EEC, Euratom, ECSC) No 260/68; these values shall be published in the Official Journal of the European Communities in January 1999. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1998. For the Council The President E. HOSTASCH (1) See page 1 of this Official Journal. (2) OJ L 56, 4. 3. 1968, p. 8. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 1197/98 (OJ L 166, 11. 6. 1998, p. 1.) (3) OJ L 162, 19. 6. 1997, p. 1.